DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Att. H. T. Than (Reg. No. 38,632) on 03/18/2021.


The application has been amended as follows: 

	Regarding claim 1, “… toa storage address…” in line 8 should be amended to “… to a storage address…”



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 9, 19 and 27, the prior art of record fails to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 1, 9, 19 and 27 as a whole; and further defined by the latest set of amendments filed on 02/01/2021. The examiner notes that the cited prior art of record does not clearly meet the newly introduced claimed features of the latest claims. Therefore, claims 1, 9, 19 and 27 are held allowable.

Regarding claims 2, 3, 8, 11, 15-17, 20, 25, 26, 29 and 33-35, they depend from allowable claims 1, 9, 19 and 27. Therefore, claims 2, 3, 8, 11, 15-17, 20, 25, 26, 29 and 33-35 are also held allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tourapis et al. (Pub No US 2017/0347125) –selecting decoding algorithms for up-conversion and error correction of the received content, abstract.
Makiyama et al. (Patent No US 5,987,181) – a video stream containing a decoding scheme ID code 431 used to select a decoding algorithm from a local library; abstract and figure 4.
Makiyama et al. (Patent No US 6,310,981) - constructing the decoding algorithm scheme 431 from the selected multiple tools; abstract and figure 23.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573.  The examiner can normally be reached on Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JUNIOR O MENDOZA/
Primary Examiner, Art Unit 2423